Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the overall claimed invention of a surgical instrument comprising:  a closure trigger, wherein actuation of the closure trigger to a first position causes proximal movement of a jaw closure actuator and actuation of the closure trigger to a second position causes movement of a toggle pin within a toggle pin channel, wherein movement of the toggle pin changes an angle of the vector of a force applied by the closure spring to the jaw closure actuator, and wherein the first position corresponds to the first and second jaw member being fully closes; and in combination with other structural limitations of the independent claims.  The prior art of Worrell does not specifically disclose the movement of a toggle pin changes an angle of the vector of a force applied by a closure spring of a closure actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771